     2:18-cv-01653-DCN          Date Filed 06/20/19      Entry Number 59       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

MICFO, LLC,                                     )   Civil Action No. 2:18-CV-01653-DCN
                                                )
                                   Plaintiff,   )
                                                )
              vs.                               )
                                                )
ERINN LARKIN and VICTORIA                       )
LATHAM,                                         )
                                                )              CONSENT ORDER
                               Defendants.      )
                                                )
                                                )
ERINN LARKIN, VICTORIA LATHAM                   )
                                                )
                     Third-Party Plaintiffs,    )
                                                )
              vs.                               )
                                                )
AMIR GOLESTAN, individually,                    )
                                                )
                    Third-Party Defendant.      )
                                                )

     With the consent of the Parties, the Court hereby orders as follows:

  1. That mediation shall take place within sixty (60) days of the date of this order, although
     the Parties may extend this deadline by agreement;
  2. That Micfo, LLC shall place Sentinel Insurance Company, Limited/The Hartford, on
     notice of the counterclaims of both Defendants Latham and Larkin;
  3. That if a settlement cannot be reached at mediation, then the Parties will jointly request a
     hearing to take place as soon as possible regarding whether a stay of discovery should
     remain in place until the criminal cases against Micfo, LLC and Amir Golestan are
     resolved;
  4. That discovery in this case shall be stayed until the Court rules on whether the stay should
     remain in place during the criminal proceedings described in Paragraph 3.



                         [SIGNATURES ON FOLLOWING PAGE]
2:18-cv-01653-DCN   Date Filed 06/20/19   Entry Number 59   Page 2 of 2
